EXAMINER'S COMMENT
The terminal disclaimer filed on 1/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,979,022; 10,985,732; 10,979,023; 10,979,024; 10,979,025; and 10,979,026 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claims 1 and 25, the Examiner agrees with Applicants’ arguments that the prior art of record does not disclose or fairly suggest an RF filter circuit device having every one of the now recited features in the clams as amended, particularly the previously recited features in combination with the now recited “piezoelectric material having a… contact via” (see e.g. claim 1, lines 11-12 and 29-30, etc.), and “top metal formed overlying the…piezoelectric material, the…top metal being physically coupled to the…bottom electrode through the… electrode contact via” (see e.g. claim 1, lines 15-17 and 33-35, etc.), or “each of the first top resonator, second top resonator, first bottom resonator, and second bottom resonator” comprising the recited structure (see claim 25, the last 13 lines thereof) particularly including “the piezoelectric film having an electrode contact via” and “a top metal being formed overlying the piezoelectric film, the top metal being physically coupled to the first electrode through the electrode contact via”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843